Citation Nr: 9920421	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-28 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus as due to medication prescribed at a Department of 
Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
compensation under 38 U.S.C.A. § 1151 for tinnitus due to 
medication prescribed by VA. 

The interpretations of the statute and regulations relied 
upon by the RO in the September 1991 decision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence is required for this claim to be 
granted.

In November 1995, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In a June 1996 decision, the hearing officer 
confirmed the denial of benefits under 38 U.S.C.A. § 1151.  
In that decision, the RO considered the revised statutes and 
regulations.

In May 1997 the Board remanded the case for additional 
development.  


FINDINGS OF FACT

There is no competent evidence to the effect that the claimed 
disability resulted from VA hospitalization, medical 
examination, or treatment.


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for tinnitus 
due to medication prescribed at a VA Medical Center is not 
well-grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the veteran's extensive VA medical 
records reveals numerous complaints and findings regarding 
tinnitus and other ear complaints.  The earliest records, an 
Application for Medical Benefits and Medical Certificate and 
History, dated in January 1977, noted that the veteran 
suffered from recurrent indigestion and seizure disorder.  He 
reported that he had been taking anti-seizure medication 
since 1965.

In July 1978, a neurological consultation was requested to 
determine the cause of the veteran's complaints of dizziness 
and discern whether there was any relationship between those 
complaints and his anti-seizure medication.  The consulting 
physician noted that the veteran had complained of dizziness, 
with onset thirteen years prior.  The assessment was anxiety 
with hyperventilation, leading to dizziness and postural 
hypertension.  It was noted that if the symptoms persisted, 
the medication would be continued, however, the dosage would 
be changed.  

In November 1982, the veteran presented with complaints of 
"buzzing in head."  He reported that the "buzzing" was 
constant and questioned whether it could be related to 
medication prescribed for another disorder.  In a December 
1982 chart notation, it was reported that the veteran's 
complaints of tinnitus continued, and vertigo subsided.  The 
assessment was possible Meniere's disease.  A January 1983 
chart entry detailing the veteran's complaints pertaining to 
a seizure episode, noted his complaints of tinnitus and 
problems with balance.  The veteran reported that he had been 
told it "may" be Meniere's disease.  

In February 1983, the veteran complained of persistent 
tinnitus and was noted to have a history of Meniere's 
disease.  He complained of tinnitus again in April 1983; an 
audiological examination was considered within normal limits.  

In a July 1985 chart extract noting a review of medications, 
it was indicated that the veteran reported he experienced 
ringing in his ears due to a certain medication, but "not as 
bad now."

In an April 1991 claim for compensation for tinnitus under 
38 U.S.C.A. § 1151, the veteran reported that he developed 
the condition while being treated at a VAMC in "1978-79".  
He indicated that the most recent treatment for the condition 
was a "hearing" examination approximately ten years prior 
to this claim.  
In a July 1991 statement, the veteran attempted to clarify 
his claim and asserted that the tinnitus began approximately 
one year after he began VA treatment.  He suggested that a 
review of his medical records would reveal a more accurate 
date.  He went on to relate his medical history and 
reiterated his claim that the tinnitus was the cause of his 
subsequent medical problems.  

In his substantive appeal, received in September 1995, the 
veteran repeated his claim and indicated that he felt that 
his VA medical records were incomplete.  He maintained that 
he began receiving VA treatment in 1975 and was initially put 
on various medications.  He further noted that attempts to 
obtain pharmacy records from the period of initial treatment 
were unavailing, as those records were reportedly no longer 
maintained.  He suffered tinnitus, but believed it was a 
side-effect of medications necessary for treatment of his 
seizure disorder.  The veteran agreed that he did suffer 
Meniere's disease presently, but felt that that condition had 
only begun within the past few years, many years after the 
onset of tinnitus.  

The veteran appeared at a personal hearing at the RO in 
November 1995, at which time he repeated his assertions 
regarding the connection between tinnitus and the medications 
prescribed by VA.  He recalled taking multiple medications 
simultaneously, but did not recall that he was ever 
instructed about precautions.  The veteran and his 
representative noted that there was no medical opinion in 
support of the veteran's claim, but they referred to entries 
in medical dictionaries which noted a relationship between 
certain drugs and complaints of tinnitus.  When questioned 
about a current diagnosis of Meniere's disease, the veteran 
responded that the tinnitus pre-dated Meniere's disease and 
complaints of dizziness had pre-dated the tinnitus.  
Regarding the first notation of tinnitus dated in October 
1982, the veteran testified that he had suffered the 
condition for quite some time before he reported it.  He felt 
it was a side-effect of the medication which he would have to 
accept.  The veteran further testified that he had seen two 
physicians since leaving VA treatment.  Although he had 
reported his complaints of tinnitus to those physicians, he 
testified that neither physician had asked about the 
condition.

In a January 1996 letter, a private physician who saw the 
veteran for neurologic follow-up care noted that the veteran 
had complained of tinnitus and believed it was related to 
medications prescribed by VA during the course of treatment.  
The veteran had requested that this physician offer an 
opinion as to whether the prescriptions provided at that time 
could be related to the current tinnitus; however, the 
physician noted that prior to doing so, he would need to know 
the particular medications used.  

In a March 1996 letter, the veteran referred to the private 
physician's statement regarding the need to review records 
pertaining to the prescribed medications and reiterated his 
understanding that those records were no longer available.  
The veteran listed the names of several medications and the 
conditions for which they had been prescribed.  

When the Board initially reviewed the veteran's appeal in May 
1997, it was noted that it was unclear from the record what 
specific VA treatment was claimed to have resulted in 
tinnitus.  The RO was requested to ask the veteran to specify 
the VA treatment, including any medication prescribed, on 
which he based his claim.  The RO was also instructed to 
obtain copies of complete records pertaining to treatment 
identified by the veteran, including records pre-dating those 
already of record.

In a July 1998 response to the RO's request for a more 
specific details regarding his allegation, the veteran 
referred to his letters and substantive appeal already of 
record.  

The RO made four separate attempts to obtain copies of VA 
treatment rendered prior to January 1977; however, no 
additional records were received.  The veteran has indicated 
that he attempted to obtain VA outpatient and pharmacy 
records himself, and was informed that pharmacy records were 
not kept that long.  




II.  Analysis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  If not, the 
claim must fail, and there is no further duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well 
grounded claim requires more than an allegation, the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In pertinent part, 38 U.S.C.A. § 1151 provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
the injury or aggravation results in additional disability or 
death of the veteran, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a) (1998).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
veteran was hospitalized and/or treated.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Thus, the essential elements needed to make a claim under 
Section 1151 plausible are competent evidence of additional 
disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet. App. 19, 
21 (1993). 

The veteran has asserted that he has tinnitus due to 
medications prescribed in the course of treatment he received 
at VA.  The evidence of record includes complaints and 
findings referable to tinnitus and notations regarding the 
alleged connection between those complaints and prescribed 
medications; however, there is no competent medical evidence 
which establishes, or even tends to establish, that the 
claimed disability resulted from VA treatment.  A July 1978 
neurological consultation was undertaken to address that very 
question; however, the assessment at that time was 
hyperventilation, leading to dizziness and postural 
hypertension.  The examiner clearly related the veteran's 
complaints to those diagnoses, rather than medication.  The 
Board notes that, in fact, the medications were continued.  
Subsequent chart entries referred to the complaints of 
tinnitus and diagnoses of Meniere's disease.  

Regarding the veteran's assertion that his medical records 
are incomplete, the Board notes that the veteran was unable 
to provide sufficient detail regarding the alleged dates of 
treatment on which he based his claim.  While he has asserted 
that treatment began in 1975, the Board observes that 
numerous searches for records dated prior to January 1977 
were unavailing.  He has indicated that when he tried to 
obtain further records himself, he was advised that none were 
available/pharmacy records were not kept that long.  It is 
also noteworthy that the earliest entry, dated in January 
1977, included the report of a physical examination conducted 
as part of an application for benefits.  Furthermore, the 
medical records do include documentation regarding the 
medications prescribed.  Thus, the Board is satisfied that 
the record is complete.  

What the record does not include, however, is one of the 
basic elements of a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151; that is, competent medical evidence of 
a relationship between the veteran's complaints of tinnitus 
and VA treatment, here specifically, medications prescribed 
by VA.  

At the personal hearing, the veteran's representative offered 
general references in medical dictionaries in support of the 
claim; however, the Board notes that only the evidence 
pertinent to the veteran's own case is relevant to a 
determination as to whether he is entitled to benefits under 
38 U.S.C.A. § 1151.  A text indicating that certain pathology 
may be result from medication in certain instances is not 
evidence of a nexus between such medication and the pathology 
in question in the instant case.  

As to the veteran's testimony that he did not recall 
receiving cautionary information regarding the effects of the 
prescribed medications, the Board observes that, whether he 
received such information or not is irrelevant to this case.  
Under the Gardner case failure to provide such information is 
not dispositive in a claim for benefits under 38 U.S.C.A. 
§ 1151.  

The only nexus evidence in this case is in the veteran's own 
assertions.  He has not presented any competent (medical) 
evidence in support of his claim.  As a layperson, he is not 
competent to provide such evidence through his own opinion.  
See King, supra.  Without competent evidence of a nexus 
between the veteran's current psychiatric disorder and the VA 
treatment, the claim is not well grounded and must be denied. 




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus as due to medication prescribed at a VA Medical 
Center is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

